Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered November 18, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of attempted assault in the third degree and menacing in the third degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations as to identification and credibility. Concur—Mazzarelli, J.P., Friedman, Nardelli, Williams and Malone, JJ.